Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 01/25/2021. The changes and remarks disclosed therein have been considered. Claims 1, 10, 13, 15, 16, 19 and 20 have been amended. Therefore, claims 1-20 remain pending in the application.

Response to Arguments
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive and moot in view of the new ground(s) of rejection, necessitated by amendment.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent 7233538 (hereinafter Wu), in view of Kang PG PUB 20190096472 (hereinafter Kang).

Regarding independent claim 1, Wu teaches a method, comprising: 
memory controller 100 in figure 1 of Wu, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…”), a plurality of refresh commands (command responsible for “initiate a refresh cycle” in abstract of Wu) for a memory array (arrays in Bank0-Bank3 in figure 1 of Wu); 
determining (204 or 210 in figure 2 of Wu) that a refresh rate (“refresh rate” indicated in 206 or 212 in figure 2 of Wu) associated with the plurality of refresh commands is below a threshold quantity of refresh commands within a duration of time; and 
transmitting (col1 lines 61-66 of Wu, “…memory controller or other device may receive temperature inputs from the one or more temperature sensing devices…”), to the host device (100 in figure 1, abstract of Wu), signaling (“temperature values” indicated in col 3 lines 25-30 of Wu, “…The temperature values received from the temperature sensing devices 105 may each be compared with a corresponding temperature threshold…”) that indicates that the refresh rate (“refresh rate” indicated in 206 in figure 2 of Wu) associated with the plurality of refresh commands is below the threshold quantity of refresh commands (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu).   
Alternatively, for the argument sake, Wu is not very clear regarding the definition of refresh rate, specifically, Wu does not explicitly point out the refresh rate is interpreted as quantity of refresh commands within a duration of time. However, Kang teaches in figure 3 and [0019] that refresh rate can be interpreted as (number of refresh command)/(duration of time). For example, in figure 3 of Kang, within every 64ms window, 20 refresh commands are issued, one for each word line, therefore, one can conclude that for an individual WL (say WL1), the refresh rate for WL1 would be 1 refresh/64ms, whereas for this particular array with 20 WLs, the refresh rate for the array could be interpreted as 20 refresh/64ms ([0019] of Kang, “…the memory array is assumed to include only twenty rows. As such, twenty rows are each separately refreshed at a baseline rate of 64 ms. The time between consecutive refreshes, from Eqn. 1, is 64 ms/20=3.2 ms…”)
Wu in figure 2 and figure 3 established a 1:1 correlation between refresh rate vs temperature. When high temperature Thigh (higher than Tthreshold in 204 in figure 2 of Wu) is observed in step 204, current refresh rate will be increased per step 206, memory will adopt a higher refresh rate Rhighrefresh (206 in figure 2 of Wu). When low temperature Tlow (lower than Tthreshold in 210 in figure 2 of Wu) is observed in step 210, current refresh rate will be decreased per step 212, memory will adopt a lower refresh rate Rlowrefresh (212 in figure 2 of Wu). Therefore, Wu in step 202 of figure 2 monitored the current temperature, compared it to a threshold temperature in step 204, and because the current temperature is higher than threshold temperature (yes branch after step 204), the current refresh rate is increased per step 206 (let us say increase to Rhighrefresh). Therefore, the reason the current refresh rate needs to be increased is because current refresh rate is lower than threshold refresh rate Rthreshold, threshold refresh rate is the refresh rate corresponding to temperature threshold Tthreshold in 204 of figure 2 of Wu.  
Wu and Kang are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu and Kang before him, to modify the refresh rate temperature dependency of Wu to include the refresh rate definition of Kang, such that the combination of Wu and Kang teaches determining (204 or 210 in figure 2 of Wu) that a refresh rate (current refresh rate based on current temperature in figure 2 of Wu) associated with the plurality of refresh commands (see figure 3 of Kang) is below a threshold quantity of refresh commands within a duration of time (threshold refresh rate corresponding to threshold temperature in figure 2 of Wu), in order to have a reliable device.

Regarding claim 11, the combination of Wu and Kang teaches the method of claim 1, further comprising: Page 3 of 13App. No. 16/786,737PATENT Amendment dated January 25, 2021 Reply to Office Action dated October 26, 2020 receiving, from the host device and after receiving the plurality of refresh commands (the 20 refresh commands in first period of 64ms in figure 3 of Kang) for the memory array, an additional refresh command (another command initiated a refresh operation in figure 2 of Wu after finding out the temperature is higher than threshold and need raise refresh rate) for the memory array; and refreshing a quantity of rows of the memory array (Wu teaches in figure 2 that refresh rate can be adjusted depend on measured temperature, therefore, within a time period, the quantity of rows got refreshed is depend on temperature) based at least in part on receiving the additional refresh command (another command initiated a refresh operation in figure 2 of Wu after finding out the temperature is higher than threshold and need raise refresh rate), the quantity of rows based at least in part on determining that the refresh rate (current refresh rate based on current temperature in figure 2 of Wu) associated with the plurality of refresh commands is below the threshold (threshold refresh rate corresponding to threshold temperature in figure 2 of Wu).  

Regarding claim 12, the combination of Wu and Kang teaches the method of claim 1, wherein the signaling transmitted to the host device comprises an indication of a minimum refresh rate for the memory array (col 3 lines 39-45 of Wu, “…multiple temperature threshold settings may be used. Each time a sensed temperature exceeds one of the thresholds, the refresh rate for a corresponding memory bank may be increased. Similarly, each time the sensed temperature falls below one of the thresholds, the refresh rate for a corresponding memory bank may be reduced...”)  

Regarding claim 13, the combination of Wu and Kang teaches the method of claim 1, further comprising: determining the threshold quantity of refresh commands based at least in part on a figure 3 of Wu teaches to determine the threshold temperature based on error rate, figure 2 of Wu established 1:1 correlation between refresh rate vs temperature, therefore, Wu teaches threshold refresh rate, which is the refresh rate corresponding to temperature threshold Tthreshold in 204 of figure 2 of Wu, refresh rate can be defined as quantity of refresh commands within a period of time).  

Regarding claim 14, the combination of Wu and Kang teaches the method of claim 1, further comprising: determining a quantity of refresh commands included in the plurality of refresh commands, wherein the plurality of refresh commands are received during a timespan (figure 2 of Wu teaches to monitor temperature, based on current temperature, find out the corresponding refresh rate); and comparing the determined quantity to a minimum quantity (col 3 lines 39-45 of Wu, “…multiple temperature threshold settings may be used. Each time a sensed temperature exceeds one of the thresholds, the refresh rate for a corresponding memory bank may be increased. Similarly, each time the sensed temperature falls below one of the thresholds, the refresh rate for a corresponding memory bank may be reduced...”) of refresh commands for the timespan (figure 2 of Wu teaches to compare current measured temperature with one of the threshold temperature, due to 1:1 correlation between refresh rate vs temperature, the lowest temperature threshold corresponding to lowest refresh rate), wherein determining that the refresh rate associated with the plurality of refresh commands is below the threshold is based at least in part on the comparing (figure 2 of Wu teaches when current refresh rate is lower than minimal required refresh rate, need raise refresh rate).  

Regarding independent claim 15, the combination of Wu and Kang teaches a method, comprising: transmitting (100 in figure 1, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…”), to a memory device, a refresh command in figure 3 of Kang); receiving (“temperature values” indicated in col 3 lines 25-30 of Wu, “…The temperature values received from the temperature sensing devices 105 may each be compared with a corresponding temperature threshold…”), from the memory device, an indication (current temperature measured in step 202 or 208 in figure 2 of Wu) that a refresh rate associated with the plurality of refresh commands is below a threshold quantity of refresh commands within a duration of time (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu); and transmitting, to the memory device, signaling based at least in part on receiving the indication that the refresh rate associated with the plurality of refresh commands is below the threshold quantity of refresh commands within the duration of time (col 3 lines 25-30 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  
  
Regarding claim 16, the combination of Wu and Kang teaches the method of claim 15, further comprising: Page 4 of 13App. No. 16/786,737PATENT Amendment dated January 25, 2021 Reply to Office Action dated October 26, 2020 receiving, from the memory device, an indication (current temperature measured in step 202 or 208 in figure 2 of Wu) of a second duration for receiving a quantity of refresh commands (a set of refresh commands in another period of time in figure 3 of Kang); and transmitting, to the memory device and within the second duration, a second plurality of refresh commands comprising at least the quantity of refresh commands (col 3 lines 25-30 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

Claims 2-3, 5-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent 7233538 (hereinafter Wu), in view of Kang PG PUB 20190096472 (hereinafter Kang), further
in view of Resnick PG PUB 20140258786 (hereinafter Resnick).

1 Regarding claim 2, the combination of Wu and Kang teaches the method of claim 1, further comprising:  2switching the memory array from a first mode of operation (“mode of operation” could be understood as a way memory will function, e.g., memory using refresh rate Rlowrefresh prior to step 206 refresh rate increase in figure 2 of Wu, or memory using refresh rate Rhighrefresh prior to step 212 refresh rate decrease in figure 2 of Wu) to a second mode 3of operation (“mode of operation” could be been understood as a way memory will function, e.g., memory using refresh rate Rhighrefresh after step 206 refresh rate increase in figure 2 of Wu or memory using refresh rate Rlowrefresh after step 212 refresh rate decrease in figure 2 of Wu) based at least in part on determining (204 or 210 in figure 2 of Wu) that the refresh rate (current refresh rate based on current temperature in figure 2 of Wu) associated with the 4plurality of refresh commands is below the threshold (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu).
Alternatively, mode of operation could be understood as an operation whose parameters defined by mode registers. In this sense, Wu does not specifically teach the switching from a first mode of operation to a second mode of operation is controlled by mode registers.
However, Resnick teaches in figure 1 to use a mode register 112 to communicate with temperature sensor 114 and adjust operation parameters of the memory device. Operation parameters include refresh rate, a row address access time, and a column address access time of the memory device (see claims 2, 3 of Resnick). The advantage of doing so is to “increase the functionality of a memory device” ([0007] of Resnick).
(e.g., mode register 112 in figure 1 of Resnick), in order to “increase the functionality of a memory device” ([0007] of Resnick).

Regarding claim 3, the combination of Wu, Kang and Resnick teaches the method of claim 2, further comprising:  2restricting access to at least a portion of the memory array based at least in 3part on switching to the second mode of operation (claim 3 of Resnick, “…adjusting an operation parameter includes adjusting at least one of a refresh rate, a row address access time, and a column address access time of the memory device in response to the measured temperature...”)  

Regarding claim 5, the combination of Wu, Kang and Resnick teaches the method of claim 2, further comprising:  2receiving, from the host device, an acknowledgement of the signaling that 3indicates that the refresh rate associated with the plurality of refresh commands is below the 4threshold (col 3 lines 25-29 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

1 Regarding claim 6, the combination of Wu, Kang and Resnick teaches the method of claim 5, further comprising:  2switching the memory array from the second mode of operation to the first mode mode of operation” could be understood as a way memory will function, e.g., memory using refresh rate prior to step 206 (refresh rate increase) in figure 2 of Wu, or memory using refresh rate prior to step 212 (refresh rate decrease) in figure 2 of Wu) based at least in part on receiving the acknowledgement (col 3 lines 25-29 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

Regarding claim 7, the combination of Wu, Kang and Resnick teaches the method of claim 2, further comprising:  2receiving, from the host device (100 in figure 1, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…”), a second plurality of refresh commands (command responsible for “initiate a refresh cycle” in abstract of Wu) for the 3memory array;  4determining (204 or 210 in figure 2 of Wu) that a second refresh rate (current refresh rate based on current temperature in figure 2 of Wu) associated with the second plurality of 5refresh commands satisfies the threshold (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu); and  6switching the memory array from the second mode of operation (“mode of operation” could be been understood as a way memory will function, e.g., memory using refresh rate after step 206 refresh rate increase in figure 2 of Wu or memory using refresh rate after step 212 refresh rate decrease in figure 2 of Wu) to the first 7mode of operation (“mode of operation” could be understood as a way memory will function, e.g., memory using refresh rate prior to step 206 refresh rate increase in figure 2, or memory using refresh rate prior to step 212 refresh rate decrease in figure 2 of Wu) based at least in part on determining that the second refresh rate satisfies 8the threshold.  

 Regarding claim 8, the combination of Wu, Kang and Resnick teaches the method of claim 2, further comprising:  2receiving, from the host device, a command to switch the memory array from 3the second mode of operation to the first mode of operation; and  4switching the memory array from the second mode of operation to the first 5mode of operation based at least in part on receiving the command (col 3 lines 25-29 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

Regarding claim 9, the combination of Wu, Kang and Resnick teaches the method of claim 8, further comprising:  2transmitting, to the host device and based at least in part on switching the 3memory array from the second mode of operation to the first mode of operation, signaling 4that indicates that the memory array is in the first mode of operation (col 3 lines 25-29 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

1 Regarding claim 10, the combination of Wu, Kang and Resnick teaches the method of claim 2, further comprising:  2determining at least one of an extent to which the refresh rate associated with 3the plurality of refresh commands is below the threshold, or a duration of time for which the 4refresh rate associated with the plurality of refresh commands is below the threshold, or both, 5wherein:  6switching the memory array from the first mode of operation to the second 7mode of operation is based at least in part on at least one of determining the extent, or  8determining the duration of time, or both (claim 3 of Resnick, “…adjusting an operation parameter includes adjusting at least one of a refresh rate, a row address access time, and a column address access time of the memory device in response to the measured temperature...”)  

Regarding claim 17, the combination of Wu, Kang and Resnick teaches the method of claim 15, further comprising:  Attorney Docket No. P320.01 (88231.1687)Micron Ref. No. 2018-1302.00/US 50 2receiving, from the memory device, an indication (current temperature measured in step 202 or 208 in figure 2 of Wu) that the memory device is in 3a mode of operation based at least in part on the refresh rate associated with the plurality of 4refresh commands being below the threshold (col 3 lines 25-29 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

Regarding claim 18, the combination of Wu, Kang and Resnick teaches the method of claim 15, wherein the signaling transmitted to the 2memory device comprises at least one of an acknowledgement of the indication that the 3refresh rate associated with the plurality of refresh commands is below the threshold, a 4command for the memory device to change a mode of operation of the memory device, or a 5second plurality of refresh commands for the memory device associated with a second refresh 6rate that is greater than the refresh rate associated with the plurality of refresh commands, or  7any combination thereof (col 3 lines 25-30 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”).  

Regarding independent claim 19, the combination of Wu, Kang and Resnick teaches an apparatus, comprising:  
2a memory array (Bank0 to Bank3 in figure 1 of Wu) having a plurality of rows of memory cells;  
3a temperature sensor (110-0 to 110-3 in figure 1 of Wu) configured to determine a temperature of the memory 4array;  
5a memory interface (interface between memory controller 100 and memory banks in figure 1 of Wu) coupled with the memory array (Bank0 to Bank3 in figure 1 of Wu)  and a host (100 in figure 1, abstract of Wu), the memory 6interface (interface between memory controller 100 and memory banks in figure 1 of Wu) configured to receive a plurality of commands for refreshing the memory array from 7the host (100 in figure 1, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…”); and  
circuitry (circuit in 100 in figure 1 of Wu to cause the following actions such as identify a target refresh rate) coupled with the memory array and the memory interface (interface between memory controller 100 and memory banks in figure 1 of Wu), the circuitry operable to cause the apparatus to: 
identify (308 in figure 3 of Wu) a target quantity of refresh operations performed on the memory array within a duration of time (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu, or refresh rate corresponding to “temperature threshold” 310 of figure 3 of Wu, refresh rate per Kang, is interpreted as quantity of refresh operations performed on the memory array within a duration of time) based at least in part on the temperature of the memory array (308 in figure 3 of Wu); determine (204 or 210 in figure 2 of Wu) that a refresh rate (current refresh rate based on current temperature in figure 2 of Wu) associated with the plurality of commands for refreshing the memory array does not satisfy the target quantity of refresh operations within the duration of time (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu); and Page 5 of col1 lines 61-66 of Wu, “…memory controller or other device may receive temperature inputs from the one or more temperature sensing devices…”), to a host device coupled with the apparatus, signaling (“temperature values” indicated in col 3 lines 25-30 of Wu, “…The temperature values received from the temperature sensing devices 105 may each be compared with a corresponding temperature threshold…”) that indicates that the refresh rate associated with the plurality of commands does not satisfy the target quantity of refresh operations within the duration of time (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu).
  
Regarding claim 20, the combination of Wu, Kang and Resnick teaches the apparatus of claim 19, wherein the circuitry is further operable to cause the apparatus to: operate the memory array in a safe mode (“safe mode” has been interpreted as a mode that the data will be safe, e.g., memory using a safe refresh rate after finding out that current temperature exceed threshold, current refresh rate need to be raised to a “safe refresh rate” in figure 2 of Wu) based at least in part on determining that the refresh rate associated with the plurality of commands does not satisfy the target quantity of refresh operations within the duration of time (refresh rate corresponding to “temperature threshold” in 204 or 210 of figure 2 of Wu).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent 7233538 (hereinafter Wu), in view of Kang PG PUB 20190096472 (hereinafter Kang), further in view of Resnick PG PUB 20140258786 (hereinafter Resnick), and Chang PG PUB 20110110175 (hereinafter Chang).
1 	
Regarding claim 4, the combination of Wu, Kang and Resnick teaches the method of claim 2, further teaches switching the memory array from a first mode of operation to a second mode 3of 
However, Chang teaches in [005] that “If a refresh frequency is adjusted according to the temperature, then the power consumption of the DRAM will be reduced…the temperature sensor can change a self-refresh period according to the detected temperature”.
Wu, Kang, Resnick and Chang are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Kang, Resnick and Chang before him, to modify the refresh rate temperature dependency of Wu, to include the refresh rate definition of Kang, to further include the mode register logic and implementation of Resnick, and adjust self-refresh rate based on temperature scheme of Chang, such that the device comprising:  2operating at least a portion of the memory array in a self-refresh mode based at 3least in part on switching to the second mode of operation, in order to improve device performance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824